UNITED STATES COURT OF APPEALS
                         For the Fifth Circuit



                             No. 01-10209




                           AILEEN FEINGOLD,

                                              Plaintiff - Appellant,


                                VERSUS


                  DELTA AIR LINES, INC., Etc. ET AL.,

                                                Defendants,

      DELTA AIR LINES, INC., a corporation qualified to do business
           in Texas; MICHAEL YOUNG,
                                          Defendants - Appellees.



           Appeal from the United States District Court
            For the Northern District of Texas, Dallas
                           3:99-CV-728-D

                             May 21, 2002


Before DAVIS, BARKSDALE, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

      AFFIRMED.    See 5th Circ. Rule 47.6.




  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
2